MORRIS, Judge.
Defendant’s only assignments of error are directed to two portions of the court’s instructions to the jury. These two isolated portions of the charge taken out of context as they are and standing alone, might be regarded as erroneous. However, the charge to the jury must be construed contextual!y and not in detached parts. State v. McWilliams, 277 N.C. 680, 178 S.E. 2d 476 (1971); State v. Holt, 13 N.C. App. 339, 185 S.E. 2d 429 (1971), cert. denied 280 N.C. 303 (1972). Here the charge as a whole presents the law fairly and clearly to the jury and is free from prejudicial error.
No error.
Judges Vaughn and Graham concur.